—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of fact-finding and disposition that terminated his parental rights with respect to his infant son and transferred custody to petitioner upon a finding that the child was permanently neglected by respondent. We reject his contention that this proceeding should have been transferred in accordance with the Individual Assignment System (22 NYCRR 205.3 [b]) to the Judge who issued the order of filiation. This proceeding was properly assigned under Social Services Law § 384-b (3) (c).
Family Court’s determination that the child was permanently neglected by respondent is supported by clear and convincing evidence. The record establishes that petitioner fulfilled its statutory duty to exercise diligent efforts to encourage and strengthen the relationship between respondent and his son (see, Social Services Law § 384-b [7] [a]). Petitioner provided “services and other assistance aimed at ameliorating or resolving the problems preventing [the child’s] return to respondent’s care” (Matter of Kayte M., 201 AD2d 835, lv denied 83 NY2d 757; see, Social Services Law § 384-b [7] [f] [3]; Matter of Steven K, 255 AD2d 943, lv denied 92 NY2d 820). Respondent failed to attend mental health and substance abuse evalúa*999tions or complete any part of the program, including obtaining suitable housing (see, Matter of Jessica Lynn W., 244 AD2d 900). The record supports the court’s determination that termination of respondent’s parental rights is in the child’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Katara F., 231 AD2d 844, 845, lv denied 89 NY2d 805). (Appeal from Order of Monroe County Family Court, Miller, J. — Terminate Parental Rights.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.